Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Claim 14 was amended to include H2O in the list of recited source gases used to prepare the cladding material.  However there appears to be no support in the original disclosure for the use of H2O as a source gas itself.  Instead the description states that H2O is an impurity in the deuterated silane and oxygen source gases.  [0028] which describes the cladding deposition process states that "... the source gases contain H2O and the like as impurities..."1.  Thus claim 14 is regarded as reciting new matter relative to the original disclosure.  Claims 15-20 are rejected by dependence from claim 14.
2O" from the last line of claim 14 and appending "wherein said source gases include H2O as an impurity" would be consistent with the original disclosure while preserving the distinction over the reference applied in the last action.

Response to Arguments
	The amendments to claims 9 and 14 overcome the rejection based on US 2003/0012538 A1 in the 11/1/2021 action for at least the reasons set forth in the 1/31/2022 remarks.  

Allowable Subject Matter
	Claims 9-13 and 21-23 are allowed.  '538 does not disclose or suggest, and appears to teach away from, including hydrogen in the fabricated devices as required by claim 9.  Although claim 14 is not allowed in its present form, it is noted that '538 similarly does not disclose or suggest using a source gas which would cause hydrogen to be present in the fabricated devices.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 [0033] includes a similar statement, although it is in the context of the core deposition process.